UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	May 1, 2013 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Semiannual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 22 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. The use of short selling may increase these risks. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Equity Spectrum Fund Interview with your fund’s portfolio manager Putnam Equity Spectrum Fund outperformed its benchmark, the S&P 500 Index, for the six months ended October31, 2013. What were the chief drivers of this relative outperformance? It was a strong period for the fund as it outperformed its benchmark, with performance driven by individual stock selection. The portfolio delivered positive results throughout the period and outperformed its benchmark in all months except August and October. In this environment, Putnam Equity Spectrum Fund returned 18.95%, outperforming its benchmark, which gained 11.15%. Although equity markets delivered strong returns during the past six months, volatility and uncertainty remained a constant. How would you characterize the investment climate? To break down market activity for the six-month period, early on investors grew anxious after the Federal Reserve’s statements about its intentions eventually to reduce its $85–billion-a-month quantitative easing program. This led to markets retreating in June after a positive May. When Fed Chairman Ben Bernanke clarified the Fed’s position, markets rallied in July. In August, the threat of a U.S. military strike in Syria caused the market to retreat. Then, in September, with the Syrian crisis fading, came the Fed’s This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/13. See pages 3–4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. Equity Spectrum Fund 5 decision not to taper its bond purchases, and markets again turned positive. However, stocks did take a pause late in September with the political impasse in Washington over the federal budget. After the 16-day federal government partial shutdown that began on October1, markets bounded back when a temporary solution to the nation’s budget issues was reached. Did you make any strategy changes in the portfolio as a result of this environment? Although I was aware of Fed activity and ongoing political wrangling in Washington, these issues did not directly affect investment decisions in the portfolio. Of course, I am cognizant of market volatility and credit markets, but bottom-up, fundamental analysis forms the foundation of my investment process. I generally do not react to macroeconomic or political news, unless I determine that a specific threat exists to the earnings or asset power of holdings within the portfolio. Today, interest rates remain historically low and companies continue to enjoy easy access to capital. In addition, both the U.S. economy and many economies around the world appear to be slowly mending, and this bodes well for future growth. What were the specific drivers of return within the fund? Within the portfolio, the fund’s returns benefited from a handful of concentrated holdings within the communication services, health-care, and technology sectors. The top contribution came from the fund’s position in DISH Network, a significant player in the wireless spectrum market. As demand for mobile networking continues to grow, wireless spectrum becomes increasingly valuable to communications companies, in my view. During the period, DISH continued to add to its wireless spectrum assets, buying up bandwidth and adding to its holdings, and investors bid up the price of the stock. Allocations are shown as a percentage of portfolio market value as of 10/31/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Equity Spectrum Fund Shares of Jazz Pharmaceuticals also helped. I have held Jazz shares in the portfolio for several years. Early on, the company found itself in a patent dispute over its narcolepsy drug, Xyrem. Since the dispute was resolved, Jazz’s shares have appreciated significantly. A mid-cap pharmaceutical company, Jazz is known for its lineup of quality drugs and pricing power. Investors continued to bid up the price of Jazz stock during the period. In July, I established a position for the portfolio in Siemens, the Germany-based industrial conglomerate. Siemens issued profit warnings during the first half of 2013, and the price of its stock fell. I saw an opportunity to buy shares at a lower price, and the stock has performed well since July. The CEO was replaced by Siemens’ former chief financial officer, who has a greater focus on growing profits and on core business lines, in my view. Which companies detracted from performance? Select Comfort, a specialty mattress company, was a detractor, primarily because of its weak third-quarter earnings report in which the company fell short of revenue and profit estimates. Select Comfort management had been talking about strong sales and profit margins, and when the company missed its earnings target, its shares dropped in value. I do not consider this a long-term trend and continue to hold Select Comfort’s shares in the portfolio. An out-of-benchmark holding in Sodastream International, a manufacturer of soda-making systems, also held back performance. During the period, a rumor circulated that Sodastream was a buyout candidate for one of the larger beverage companies. Once This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Equity Spectrum Fund 7 the rumor dissipated, the stock price fell. Another stock not in the benchmark, GenMark Diagnostics, also detracted. The company is a provider of automated, multiplex molecular diagnostic testing systems. The company’s stock fell after it announced that one of its largest customers would be using a competitor’s technology in its new product launch. This resulted in the company decreasing revenue guidance. GenMark is not yet profitable, so lower revenue expectations pushed profitability out further than expected. At the end of the second quarter, the fund had a substantial cash position. The cash position was lower at the close of the period. What are the reasons behind this? A lower cash position was not reflective of a strategy shift, but instead was the result of investments made during the period. The Siemens position is an example of how cash acts as “dry powder” in the portfolio. I do not use cash to be defensive; I use it to be opportunistic. And when I find opportunities for the portfolio, as was the case with Siemens in July, cash on hand allows me to act quickly. Another reason one might see an elevated cash allocation in the portfolio would be due to the portfolio’s exposure to short positions. While I am able to invest across the capital structure of a company, I can also sell securities short in the portfolio when long opportunities are scarce. Cash serves as a way to collateralize these short positions. What is your opinion of the Fed’s decision at its September meeting not to begin tapering its $85 - billion - a - month bond - purchasing program? The Fed decided not to scale back stimulus because it did not believe the U.S. economy was improving quickly enough. The Fed wants to see improvement in certain macroeconomic data, notably the nation’s pace of job creation, before it acts, and it delayed Allocations are shown as a percentage of the fund’s portfolio market value as of 10/31/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Equity Spectrum Fund tapering because the central bank has not seen meaningful improvement in these areas. Of course, I am aware of Fed action, because the companies in the portfolio rely on the financial markets and Fed action has a significant impact on the security markets. But I do not make investment decisions based on the Fed’s actions. I am more interested in how the Fed’s decisions will impact the viability of the companies I own in the portfolio. I essentially want to know whether Fed policy is going to be supportive or is becoming more restrictive. What is your outlook for equity markets and leveraged companies as we head into 2014? I would describe today’s environment as fairly productive. While the U.S. economy faces challenges, corporate earnings and balance sheets are solid, and stock valuations, while somewhat stretched, still offer pockets of potential return, in my view. For now, the Fed continues to add stimulus and companies have good access to capital in the credit markets. Even if rates were to rise substantially, most companies have locked in debt at record low rates over the past several years. And this financing will provide stability for several years, in my view. I believe that we will experience continued volatility in the markets as the U.S. economy continues to mend. Meanwhile, Europe’s macroeconomic woes appear to have abated and the 17-nation eurozone has begun to find a footing. Thank you, David, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31billion during the first three quarters of 2012, while international stock funds garnered over $163 billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. Equity Spectrum Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 194.91% 177.95% 185.29% 183.29% 185.37% 185.37% 188.39% 178.29% 191.69% 198.25% Annual average 27.50 25.82 26.55 26.35 26.56 26.56 26.86 25.85 27.19 27.82 3 years 91.49 80.48 87.32 84.32 87.30 87.30 88.68 82.08 90.10 92.95 Annual average 24.18 21.75 23.27 22.61 23.27 23.27 23.57 22.11 23.88 24.49 1 year 35.47 27.68 34.45 29.45 34.48 33.48 34.83 30.11 35.14 35.83 6 months 18.95 12.11 18.50 13.50 18.50 17.50 18.63 14.48 18.78 19.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/13 S&P 500 Index Life of fund 112.14% Annual average 18.41 3 years 58.36 Annual average 16.56 1 year 27.18 6 months 11.15 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Equity Spectrum Fund Fund price and distribution information For the six-month period ended 10/31/13 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/13 $32.72 $34.72 $32.05 $32.00 $32.31 $33.48 $32.53 $32.91 10/31/13 38.92 41.29 37.98 37.92 38.33 39.72 38.64 39.19 The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 187.49% 170.96% 178.30% 176.30% 178.38% 178.38% 181.24% 171.40% 184.45% 190.72% Annual average 27.37 25.65 26.42 26.21 26.43 26.43 26.73 25.70 27.06 27.69 3 years 94.68 83.49 90.47 87.47 90.44 90.44 91.77 85.06 93.35 96.22 Annual average 24.87 22.43 23.96 23.31 23.95 23.95 24.24 22.77 24.58 25.19 1 year 35.47 27.68 34.47 29.47 34.49 33.49 34.78 30.06 35.15 35.84 6 months 19.23 12.38 18.79 13.79 18.82 17.82 18.93 14.77 19.13 19.41 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/13 1.46% 2.21% 2.21% 1.96% 1.71% 1.21% Annualized expense ratio for the six-month period ended 10/31/13* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.09% from annualizing the performance fee adjustment for the six months ended 10/31/13. Equity Spectrum Fund 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.45 $11.57 $11.57 $10.19 $8.82 $6.07 Ending value (after expenses) $1,189.50 $1,185.00 $1,185.00 $1,186.30 $1,187.80 $1,190.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.87 $10.66 $10.66 $9.40 $8.13 $5.60 Ending value (after expenses) $1,018.40 $1,014.62 $1,014.62 $1,015.88 $1,017.14 $1,019.66 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Equity Spectrum Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Equity Spectrum Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Equity Spectrum Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Equity Spectrum Fund 15 Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, 16 Equity Spectrum Fund or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Equity Spectrum Fund 17 Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the 18 Equity Spectrum Fund underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on May 18, 2009, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive and exceeded the return of its benchmark over the one-year and three-year periods. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking Equity Spectrum Fund 19 best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: 20 Equity Spectrum Fund • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. Equity Spectrum Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Equity Spectrum Fund The fund’s portfolio 10/31/13 (Unaudited) COMMON STOCKS (87.1%)* Shares Value Aerospace and defense (4.8%) General Dynamics Corp. 346,092 $29,981,950 L-3 Communications Holdings, Inc. 507,026 50,930,762 Northrop Grumman Corp. 47,789 5,137,795 Raytheon Co. 265,200 21,844,524 Airlines (5.3%) Delta Air Lines, Inc. 760,900 20,072,542 Japan Airlines Co., Ltd. (Japan) UR 1,217,100 70,924,265 United Continental Holdings, Inc. † S 855,067 29,029,525 Biotechnology (5.1%) Biospecifics Technologies Corp. † 143,852 2,690,032 Cubist Pharmaceuticals, Inc. † 1,343,194 83,278,028 Gentium SpA ADR (Italy) † 693,318 29,271,886 Capital markets (0.9%) Charles Schwab Corp. (The) 879,600 19,922,940 Chemicals (3.1%) LyondellBasell Industries NV Class A 411,731 30,715,133 OM Group, Inc. † 233,400 7,935,600 Potash Corp. of Saskatchewan, Inc. (Canada) 70,000 2,177,000 W.R. Grace & Co. † 329,300 30,183,638 Commercial services and supplies (0.9%) ADT Corp. (The) † 448,100 19,434,097 Communications equipment (6.7%) EchoStar Corp. Class A † 2,781,026 133,378,007 Polycom, Inc. † S 1,706,700 17,749,680 Computers and peripherals (3.0%) Apple, Inc. 128,200 66,965,270 Consumer finance (1.0%) Capital One Financial Corp. 322,119 22,119,912 Containers and packaging (0.3%) MeadWestvaco Corp. 174,600 6,084,810 Diversified financial services (3.7%) Citigroup, Inc. 828,700 40,423,986 JPMorgan Chase & Co. 826,800 42,613,272 Energy equipment and services (0.9%) Petrofac, Ltd. (United Kingdom) 872,177 20,410,537 Health-care equipment and supplies (4.1%) GenMark Diagnostics, Inc. † ††† 3,337,133 40,379,309 STAAR Surgical Co. † ††† 3,902,624 51,670,742 Equity Spectrum Fund 23 COMMON STOCKS (87.1%)* cont. Shares Value Health-care providers and services (3.2%) Humana, Inc. 125,347 $11,550,726 UnitedHealth Group, Inc. 884,600 60,382,796 Hotels, restaurants, and leisure (1.1%) AFC Enterprises † 341,200 15,210,696 Famous Dave’s of America, Inc. † 197,973 3,573,413 MTR Gaming Group, Inc. † 1,207,538 6,279,198 Household durables (1.4%) SodaStream International, Ltd. (Israel) † S 544,500 29,114,415 UCP, Inc. Class A † 213,973 3,017,019 Household products (1.2%) Harbinger Group, Inc. F 2,048,933 21,197,236 Harbinger Group, Inc. 144A F 500,000 4,900,500 Industrial conglomerates (4.3%) Siemens AG (Germany) 766,764 98,128,092 Internet and catalog retail (2.5%) Bigfoot GmbH (acquired 8/2/13, cost $7,583,343) (Private) (Brazil) †∆∆ F 345 5,813,300 Priceline.com, Inc. † 34,400 36,251,752 Zalando GmbH (acquired 9/30/13, cost $18,070,029) (Private) (Germany)†∆∆ F 403 15,415,608 Internet software and services (2.2%) Global Eagle Entertainment, Inc. † ** ††† 2,683,563 27,318,671 Global Eagle Entertainment, Inc. (acquired 1/30/13, cost $6,973,000) †∆∆ F 697,300 7,098,514 Google, Inc. Class A † 15,560 16,035,825 IT Services (0.5%) Mantech International Corp. Class A 395,000 11,036,300 Life sciences tools and services (0.2%) Sequenom, Inc. † S 2,110,974 4,053,070 Machinery (0.4%) TriMas Corp. † 240,750 9,114,795 Media (12.4%) DISH Network Corp. Class A 5,821,208 280,582,226 Metals and mining (0.1%) Horsehead Holding Corp. † S 208,900 3,031,139 Multiline retail (0.1%) Macy’s, Inc. 44,400 2,047,284 24 Equity Spectrum Fund COMMON STOCKS (87.1%)* cont. Shares Value Oil, gas, and consumable fuels (3.5%) Cairn Energy PLC (United Kingdom) † 62,508 $282,625 Gulfport Energy Corp. † 661,497 38,823,259 Newfield Exploration Co. † 596,400 18,160,380 Stone Energy Corp. † 644,700 22,474,242 Personal products (0.8%) Coty, Inc. Class A 1,207,500 18,571,350 Pharmaceuticals (6.3%) Jazz Pharmaceuticals PLC † 967,091 87,753,837 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 471,900 17,502,771 ViroPharma, Inc. † 962,266 37,355,166 Real estate management and development (1.2%) Altisource Residential Corp. (Virgin Islands) 976,847 25,954,825 Semiconductors and semiconductor equipment (1.3%) Micron Technology, Inc. † 1,622,100 28,678,728 Software (1.4%) Microsoft Corp. 914,600 32,331,110 Specialty retail (1.3%) Select Comfort Corp. † S 1,565,573 28,681,297 Thrifts and mortgage finance (1.5%) Ocwen Financial Corp. † 596,400 33,535,572 Trading companies and distributors (0.4%) WESCO International, Inc. † 105,024 8,975,352 Total common stocks (cost $1,541,692,338) WARRANTS (0.1%)*† Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. 5/13/16 $11.50 351,253 $684,943 Solvay SA 144A (Belgium) 10/25/15 0.00 14,710 2,364,131 Total warrants (cost $2,841,960) SHORT-TERM INVESTMENTS (15.4%)* Principal amount/shares Value Federal Home Loan Bank discounted commercial paper with an effective yield of 0.02%, November 27, 2013 $9,010,000 $9,009,870 U.S. Treasury Bills with an effective yield of 0.16%, October 16, 2014 ∆ 15,000,000 14,986,185 U.S. Treasury Bills with an effective yield of 0.13%, April 17, 2014 15,000,000 14,995,125 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 262,000 261,985 U.S. Treasury Bills with an effective yield of 0.09%, December 26, 2013 15,000,000 14,997,823 U.S. Treasury Bills with an effective yield of 0.08%, August 21, 2014 ‡ 20,000,000 19,987,380 Equity Spectrum Fund 25 SHORT-TERM INVESTMENTS (15.4%)* cont. Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.15% d 66,063,650 $66,063,650 Putnam Money Market Liquidity Fund 0.07% L 85,320,945 85,320,945 Putnam Short Term Investment Fund 0.07% L 121,727,386 121,727,386 Total short-term investments (cost $347,335,971) TOTAL INVESTMENTS Total investments (cost $1,891,870,269) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,257,006,115. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $28,327,422, or 1.3% of net assets. ** On 1/30/13, the non-restricted holdings of Global Eagle Entertainment, Inc. were as follows: Holding Type Shares Value Global Eagle Entertainment, Inc. Common Stock 85,000 $846,600 †
